

EXHIBIT 10.1


FIRST AMENDMENT


FIRST AMENDMENT (this “Amendment”), dated as of March 9, 2006, to the Five Year
Competitive Advance and Revolving Credit Agreement (the “Credit Agreement”)
dated as of November 22, 2004, among CENDANT CORPORATION (the “Borrower”),
certain subsidiaries of the Borrower from time to time party thereto (the
“Subsidiary Borrowers”), the lenders referred to therein (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”)
for the Lenders.
 
INTRODUCTORY STATEMENT
 
The Borrower has requested that the Lenders amend certain provisions of the
Credit Agreement as set forth herein.
 
Subject to the terms and conditions set forth herein, the Lenders and the
Administrative Agent consent to the proposed amendments to the Credit Agreement.
 
Accordingly, the parties hereto hereby agree as follows:
 
1.  DEFINED TERMS.
 
Unless otherwise defined herein, capitalized terms have the meanings given to
them in the Credit Agreement.
 
2.  CONSENT.
 
Notwithstanding any provision of the Credit Agreement to the contrary, but
subject to Section 6.2 of the Credit Agreement, as amended by this Amendment,
the Lenders hereby consent to the Spin-Offs (as defined below).
 
3.  AMENDMENTS TO THE CREDIT AGREEMENT.
 
(a)  Amendments to Article 1 (Definitions).
 
Section 1 of the Credit Agreement is hereby amended as follows:
(i)  by deleting the definition of “Maturity Date” and inserting in lieu thereof
the following new definition:
 
“Maturity Date” shall mean the earlier to occur of (i) the date on which both
the Real Estate Services Spin-Off and the Hospitality Services Spin-Off (without
regard to order) shall have been consummated and (ii) November 22, 2009, or the
immediately preceding Business Day.;
 
(ii)  by inserting at the end of the definition of “Subsidiary Borrower” the
following:
 

--------------------------------------------------------------------------------


“; provided that on and after the First Amendment Effective Date, neither Avis
Budget Holdings, nor any of its Subsidiaries may be designated as a Subsidiary
Borrower”; and
 
(iii)  by adding thereto the following definitions in their appropriate
alphabetical order:
 
“Avis Budget” shall mean Avis Budget Car Rental, LLC (formerly known as Cendant
Car Rental Group, Inc.).
 
“Avis Budget Credit Agreement” shall mean the Credit Agreement, to be entered
into on or around the First Amendment Effective Date, among Avis Budget, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent.
 
“Avis Budget Finance” shall mean Avis Budget Finance, Inc.
 
“Avis Budget Holdings” shall mean Avis Budget Holdings, LLC.
 
“First Amendment Effective Date” shall mean the date on which the First
Amendment to this Agreement becomes effective according to its terms.
 
“First Spin-Off” means the first to occur of any of the Spin-Offs.
 
“Hospitality Services Spin-Off” shall mean the tax-free share distribution (and
the actions taken in connection therewith) by Cendant to its shareholders of the
businesses of Cendant that comprise its Hospitality Services and Timeshare
Resorts segments as of the First Amendment Effective Date.
 
“Real Estate Services Spin-Off” shall mean the tax-free share distribution (and
the actions taken in connection therewith) by Cendant to its shareholders of the
businesses of Cendant that comprise its Real Estate Services segment as of the
First Amendment Effective Date.
 
“Spin-Offs” shall mean the collective reference to the Hospitality Services
Spin-Off, the Real Estate Services Spin-Off and the Travel Distribution Group
Spin-Off, each a “Spin-Off”.
 
“Travel Distribution Spin-Off” shall mean the tax-free share distribution (and
the actions taken in connection therewith) by Cendant to its shareholders of the
businesses of Cendant that comprise its Travel Distribution segment as of the
First Amendment Effective Date.
 
(b)  Amendment to Section 6.1 (Limitation on Indebtedness).
 
Section 6.1 of the Credit Agreement is hereby amended as follows:
 
(i)  by deleting “and” at the end of paragraph (r) thereof;
 
(ii)  by deleting paragraph (s) thereof in its entirety and inserting in lieu
thereof the following new paragraph (s):
 

--------------------------------------------------------------------------------


“(s) Indebtedness of Avis Budget and its Subsidiaries under the Avis Budget
Credit Agreement; and”; and
 
(iii)  by inserting the following new paragraph (t):
 
“(t) Indebtedness of Avis Budget and Avis Budget Finance under senior unsecured
notes in an aggregate principal amount not to exceed $1,000,000,000;”
 
(c)  Amendment to Section 6.2 (Consolidation, Merger, Sale of Assets).
 
Section 6.2 of the Credit Agreement is hereby amended by inserting the following
new paragraph (c):
 
“(c) Notwithstanding anything to the contrary contained herein, nothing in this
Section 6.2 shall be deemed to prohibit the First Spin-Off.”
 
(d)  Amendment to Section 6.3 (Limitation on Liens).
 
Section 6.3 of the Credit Agreement is hereby amended by deleting from paragraph
(h) thereof “and (h) through (q)” and inserting in lieu thereof “, (h) through
(q) and (s)”.
 
4.  WAIVER OF SECTION 6.1 (LIMITATION ON INDEBTEDNESS).
 
Compliance with Section 6.1 of the Credit Agreement is hereby waived, solely for
the purpose of permitting certain Subsidiaries of the Borrower to incur and have
outstanding Indebtedness under senior unsecured credit facilities for the
purpose of making dividends to the Borrower to finance, in part, the repayment,
redemption, pre-funding or repurchase of existing Indebtedness of the Borrower
and to pay fees and expenses related to the foregoing and to the Spin-Offs;
provided that: (i) concurrently with the incurrence of any such Indebtedness,
such Subsidiary shall enter into a written agreement, in form and substance
reasonably satisfactory to the Administrative Agent, to guarantee the
Obligations under the Credit Agreement for such time as it remains a Subsidiary
of the Borrower and the Indebtedness incurred by such Subsidiary remains
outstanding and (ii) if (x) both the Real Estate Services Spin-Off and the
Hospitality Services Spin-Off have not occurred within 60 days of the first
incurrence of Indebtedness permitted by the waiver contained in this Section 4
and (y) any Indebtedness permitted by the waiver contained in this Section 4 of
a Subsidiary of the Borrower remains outstanding at such time, the Borrower
shall have taken all actions required by Section 2.13 of the Credit Agreement to
reduce the Total Commitment to $1,000,000,000.
 
5.  CONDITIONS PRECEDENT.
 
This Amendment shall become effective on the date on which the following
conditions are satisfied (the “Effective Date”):
 
(a) Amendment. The Administrative Agent shall have received a duly executed
counterpart to this Amendment from the Borrower, each Subsidiary Borrower, the
Administrative Agent and the Required Lenders.
 
(b) Reduction of Commitments. The Borrower shall have taken all actions required
by Section 2.13 of the Credit Agreement to reduce the Total Commitment to
$2,000,000,000.
 

--------------------------------------------------------------------------------


(c) Fees. The Administrative Agent shall have received all fees required to be
paid on or before the Effective Date, and all expenses required to be paid on or
before the Effective Date for which invoices have been presented.
 
6.  REPRESENTATIONS AND WARRANTIES.
 
The Borrower hereby represents and warrants that each of the representations and
warranties in Section 3 of the Credit Agreement (other than those contained in
Sections 3.5 and 3.8) shall be, after giving effect to this Amendment, true and
correct in all material respects as if made on and as of the Closing Date
(unless such representations and warranties are stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).
 
7.  SOLVENCY CERTIFICATE.
 
Concurrently with the effectiveness of the First Spin-Off, the Borrower hereby
agrees to deliver to the Administrative Agent a solvency certificate from its
chief financial officer substantially in the form of Exhibit A hereto.
 
8.  NO OTHER AMENDMENTS; CONFIRMATION. 
 
Except as expressly amended hereby, the provisions of the Credit Agreement and
each of the Fundamental Documents are and shall remain in full force and effect.
 
9.  PAYMENT OF EXPENSES. 
 
The Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of one counsel to the
Administrative Agent.
 
10.  GOVERNING LAW. 
 
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
 
11.  COUNTERPARTS. 
 
This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Amendment may be
delivered by facsimile or electronic transmission of the relevant signature
pages hereof.
 
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and the year first above written.
 

     
CENDANT CORPORATION,
as Borrower
 
   
By:
/s/ David B. Wyshner
     
Name: David B. Wyshner
Title: Executive Vice President and Treasurer




     
CENDANT MOBILITY HOLDINGS LIMITED,
as a Subsidiary Borrower
 
   
By:
/s/ David B. Wyshner
     
Name: David B. Wyshner
Title: Executive Vice President and Treasurer, Cendant Corporation, by Power of
Attorney




     
GALILEO INTERNATIONAL TECHNOLOGY, LLC, as a Subsidiary Borrower
 
   
By:
/s/ David B. Wyshner
     
Name: David B. Wyshner
Title:  Executive Vice President and Treasurer, Cendant Corporation, by Power of
Attorney




     
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
 
   
By:
/s/ Randolph Cates
     
Name: Randolph Cates
Title: Vice President




     
BANK OF AMERICA, N.A., as a Lender
 
   
By:
/s/ John Pocalyko
     
Name: John Pocalyko
Title: Senior Vice President




--------------------------------------------------------------------------------






     
BANK OF CHINA, NEW YORK BRANCH, as a Lender
 
   
By:
/s/ William Smith
     
Name: William Smith
Title: Deputy General Manager




     
BANK OF MONTREAL, as a Lender
 
   
By:
//s/ Joseph W. Linder
     
Name:  Joseph W. Linder
Title:  Vice President




     
THE BANK OF NEW YORK, as a Lender
 
   
By:
/s/ Roger Grossman 
     
Name:  Roger Grossman
Title: Vice President




     
THE BANK OF NOVA SCOTIA, as a Lender
 
   
By:
/s/ Todd S. Meller 
     
Name: Todd S. Meller
Title: Managing Director




     
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH, as a Lender
 
   
By:
/s/ Linda Tam  
     
Name: Linda Tam
Title: Authorized Signatory






     
BARCLAYS BANK PLC, as a Lender
 
   
By:
/s/ Nicolas Bell 
     
Name: Nicholas Bell
Title: Director




--------------------------------------------------------------------------------






     
BAYERISCHE HYPO-UND VEREINSBANK AG NEW YORK BRANCH, as a Lender
 
   
By:
//s/ Ken Hamilton  
     
Name: Ken Hamilton
Title: Director
 
   
By:
/s/ Richard Cordover
     
Name: Richard Cordover
Title: Director






     
CALYON NEW YORK BRANCH, as a Lender
 
   
By:
/s/ Rod Hurst 
     
Name: Rod Hurst
Title: Director
 
   
By:
/s/ Yuri Muzichenko 
     
Name: Yuri Muzichenko
Title: Vice President




     
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender
 
   
By:
/s/ Jim C. Y. Chen 
     
Name: Jim C. Y. Chen
Title: VP & General Manager




     
CIBC INC., as a Lender
 
   
By:
/s/ Dominic J. Sorresso
     
Name: Dominic J. Sorresso
Title: Executive Director




     
CITICORP NORTH AMERICA, as a Lender
 
   
By:
/s/ Hugo Arias
     
Name: Hugo Arias
Title: Director

 
 

--------------------------------------------------------------------------------



 

     
MELLON BANK, N.A., as a Lender
 
   
By:
/s/ Laurie G. Dunn 
     
Name: Laurie G. Dunn
Title: First Vice President




     
MERRILL LYNCH BANK USA, as a Lender
 
   
By:
/s/ Louis Alder
     
Name: Louis Alder
Title: Director




     
MIZUHO CORPORATE BANK LIMITED, as a Lender
 
   
By:
/s/ Robert Gallagher 
     
Name: Robert Gallagher
Title: Senior Vice President






     
THE NORTHERN TRUST COMPANY, as a Lender
 
   
By:
/s/ Karen E. Dahl 
     
Name: Karen E. Dahl
Title: Vice President




     
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
   
By:
/s/ Michael Richards
     
Name: Michael Richards
Title: Senior Vice President




     
THE ROYAL BANK OF SCOTLAND, PLC, as a Lender
 
   
By:
/s/ Bruce G. Ferguson
     
Name: Bruce G. Ferguson
Title: Managing Director

 
 

--------------------------------------------------------------------------------



 

     
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
   
By:
/s/ David A. Buck 
     
Name: David A. Buck
Title: Senior Vice President




     
SUNTRUST BANK, as a Lender
 
   
By:
/s/ Katherine Bass
     
Name: Katherine Bass
Title: Vice President




     
UBS LOAN FINANCE LLC, as a Lender
 
     
/s/ Richard L. Tavrow
     
Name: Richard L. Tavrow
Title: Director
 
   
By:
/s/ Irja R. Otsa
     
Name: Irja R. Otsa
Title: Associate Director




     
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
 
   
By:
/s/ Karin E. Samuel 
     
Name: Karin E. Samuel
Title: Vice President




     
WELLS FARGO BANK, as a Lender
 
   
By:
/s/ Steven S. Anderson
     
Name: Steven S. Anderson
Title: Senior Vice President



 

--------------------------------------------------------------------------------



 

     
WESTLB AG, NEW YORK BRANCH as a Lender
 
   
By:
/s/ John H. Moorhead 
     
     Name: John H. Moorhead
     Title: Director
 
   
By:
    /s/ Pui Chow
     
Name: Pui Chow
Title: Director




     
WESTPAC BANKING CORPORATION, as a Lender
 
   
By:
/s/ Isaac Rankin
     
Name: Isaac Rankin
Title: Head of Corporate & Institutional Banking,  
Americas
Tier 2 Attorney




     
WILLIAM STREET CREDIT CORPORATION
as a Lender
 
   
By:
/s/ Mark Walton
     
Name: Mark Walton
Title: Assistant Vice President



 

--------------------------------------------------------------------------------



 
EXHIBIT A
 
FORM OF SOLVENCY CERTIFICATE
 
This Solvency Certificate (this “Certificate”) is delivered in connection with
the Credit Agreement, dated as of November 22, 2004 (as amended by the First
Amendment, dated as of March 9, 2006, the “Credit Agreement”) among Cendant
Corporation, (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, the lenders party thereto (the “Lenders”), and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders. Capitalized terms used herein without definition have the same meanings
as in the Credit Agreement. 
 
I am the duly qualified and acting Chief Financial Officer of the Borrower and
am executing this document solely in that capacity. In such capacity, I have
participated actively in the management of its financial affairs and am familiar
with its consolidated financial statements. I have, together with other officers
of the Borrower, acted on behalf of the Borrower in connection with the
negotiation of the Credit Agreement and I am familiar with the terms and
conditions thereof.
 
In my capacity as an officer of the Borrower, I hereby certify that to my
knowledge:
 
As of the Date hereof, after giving effect to the [First Spin-Off], the Borrower
and its Consolidated Subsidiaries are Solvent. For purposes of this paragraph
(i) “the Borrower and its Consolidated Subsidiaries” means the Borrower and its
Consolidated Subsidiaries, taken as a whole and (ii) “Solvent” means that (a)
the amount of the “present fair saleable value” of the assets determined on an
ongoing concern basis of the Borrower and its Consolidated Subsidiaries will, as
of such date, exceed the amount of all “liabilities of the Borrower and its
Consolidated Subsidiaries, contingent or otherwise” determined on an ongoing
concern basis, as of such date, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets
determined on an ongoing concern basis of the Borrower and its Consolidated
Subsidiaries will, as of such date, be greater than the amount that will be
required to pay the liability determined on an ongoing concern basis of the
Borrower and its Consolidated Subsidiaries on their debts as such debts become
absolute and matured, (c) the Borrower and its Consolidated Subsidiaries will
not have, as of such date, an unreasonably small amount of capital with which to
conduct the businesses in which they are engaged, and (d) the Borrower and its
Consolidated Subsidiaries will be able to pay their debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
I represent the foregoing information is provided to the best of my knowledge
and believe and execute this Certificate this ___ day of _________ 2006.
 

     
CENDANT CORPORATION,
   
By:
 
       
Name: 
Title:



 


 